DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 1, 7and added claims 8, 17 filed on 02/05/2021.
Claims 1-4, 6-10 and 12-13 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 1, 7, the closest prior art references the examiner found are Kim et al. (U.S. 2002/0180812 A1), Ise et al. (U.S. 2015/0029224 A1) and Takeuchi et al. (U.S. 2012/0213492 A1) have been made of record as teaching: acquiring a first coordinate parameter for an OSD displaying region of the multimedia display device (Kim, [0063]); drawing the OSD triggering region again until the OSD displaying region is detected coinciding with the OSD triggering region, before finishing an correction for an OSD triggering region offset (Kim, Fig. 5, [0056] [0057]  Fig. 6F, [0081]); acquiring a rotary angle parameter of a multimedia display device when the multimedia display device is monitored rotating (Ise, Fig. 5, [0063]); the OSD triggering region being a response area on the multimedia display device configured to be triggered for responding to OSD-related contact manipulation (Ise,Fig. 3A [0042]); determining whether a number of repeating drawing reaches a threshold number ) in response to the number of repeating drawing the OSD not reaching the threshold number (Takeuchi, [0009] [0014], Fig. 19, [0345] [0346] ) recited in independent claims 1, 7.

when the multimedia display device is monitored rotating, wherein the OSD displaying region deviating from the OSD triggering region due to rotation of the multimedia display device causes OSD touch response trigger error as recite on independent claims 1, 7.
Claims 2-6, 8-10, 12-13 are allowable because they are depended on claims 1 and 7.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Kawahara et al. (US 2005005749 A1) and QIAN et al. (U.S 20190096069 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611